In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 

No. 16‐2852 
BUILDERS BANK, 
                                                  Plaintiff‐Appellant, 

                                  v. 

FEDERAL DEPOSIT INSURANCE CORPORATION, 
                                     Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
              No. 15 C 6033 — James B. Zagel, Judge. 
                     ____________________ 

   ARGUED JANUARY 4, 2017 — DECIDED JANUARY 19, 2017 
               ____________________ 

   Before POSNER, EASTERBROOK, and SYKES, Circuit Judges. 
    EASTERBROOK, Circuit Judge. Builders Bank is insured and 
regulated  by  the  Federal  Deposit  Insurance  Corporation, 
which conducts a “full‐scope, on‐site examination” every 12 
to  18  months.  12  U.S.C.  §1820(d).  After  an  examination  in 
June 2015 the FDIC assigned the Bank a rating of 4 under the 
Uniform  Financial  Institutions  Rating  System.  The  parties 
call  this  a  CAMELS  rating,  after  the  System’s  six  compo‐
2                                                          No. 16‐2852 

nents: capital, asset quality, management, earnings, liquidity, 
and  sensitivity.  The  highest  rating  is  1,  the  lowest  5.  The 
Bank  contends  in  this  suit  under  the Administrative  Proce‐
dure Act that its rating should have been 3 and that the low‐
er  rating  is  arbitrary  and  capricious.  But  the  district  court 
dismissed the suit for want of jurisdiction, ruling that the as‐
signment  of  ratings  is  committed  to  agency  discretion  by 
law. 5 U.S.C. §701(a)(2). 
    Some  circuits  have  called  rulings  under  §701(a)(2)  juris‐
dictional, see, e.g., Flint v. United States, 906 F.2d 471, 476 (9th 
Cir.  1990); Lunney  v.  United  States,  319  F.3d  550,  551  (2d  Cir. 
2003); Tsegay v. Ashcroft, 386 F.3d 1347, 1349 (10th Cir. 2004), 
but ours is not among them. When a private party seeks ju‐
dicial  review  of  administrative  action,  5  U.S.C.  §702  and  28 
U.S.C. §1346(a)(2) supply subject‐matter jurisdiction. If there 
are  no  standards  for  judicial  review  (the  usual  meaning  of 
“committed  to  agency  discretion  by  law,”  see  Heckler  v. 
Chaney, 470 U.S. 821, 830 (1985)), then the court dismisses the 
suit  on  the  merits  because  the  plaintiff  can’t  show  that  the 
agency’s action was unlawful. That’s the conclusion of Vahora 
v.  Holder,  626  F.3d  907,  916–17  (7th  Cir.  2010).  Accord, 
Oryszak v. Sullivan, 576 F.3d 522, 526 (D.C. Cir. 2009); Ochoa v. 
Holder, 604 F.3d 546, 549 (8th Cir. 2010). Older decisions such 
as  Flint  precede,  or  do  not  discuss,  the  Supreme  Court’s 
modern  effort  to  distinguish  truly  jurisdictional  rules  from 
case‐processing doctrines. See, e.g., United States v. Kwai Fun 
Wong, 135 S. Ct. 1625 (2015); Sebelius v. Auburn Regional Medi‐
cal Center, 133 S. Ct. 817 (2013). 
   Decades  ago  this  court  sometimes  used  the  word  “juris‐
diction” to refer to all doctrines that foreclose judicial review. 
Arnow v. NRC, 868 F.2d 223 (7th Cir. 1989), is one illustration. 
No. 16‐2852                                                             3 

But  loose  usage  does  not  establish  a  holding,  see  Reed  Else‐
vier, Inc. v. Muchnick, 559 U.S. 154, 161 (2010), or survive the 
Justices’  recent  insistence  that  “jurisdiction”  means  a  tribu‐
nal’s adjudicatory competence, not whether a litigant has an 
ironclad defense. Section 701(a)(2), which prevents review of 
matters committed to agency discretion by law, does not re‐
fer to or limit §702, which creates subject‐matter jurisdiction 
for claims under the APA. And when the Supreme Court has 
considered arguments under §701(a)(2), it has done so on the 
merits;  it  has  not  ordered  the  cases  remanded  with  instruc‐
tions  to  dismiss  for  want  of  jurisdiction.  See,  e.g.,  Lincoln  v. 
Vigil, 508 U.S. 182 (1993); Webster v. Doe, 486 U.S. 592 (1988). 
Section  701(a)(2)  is  no  more  a  limit  on  subject‐matter  juris‐
diction than are doctrines of absolute and qualified immuni‐
ty, statutes of limitations, and many other rules that prevent 
courts from deciding whether the defendant acted properly. 
    Maintaining  the  distinction  between  jurisdictional  and 
other  rules  is  important,  because  courts  must  enforce  the 
limits  on  subject‐matter  jurisdiction  even  when  the  litigants 
prefer a decision on the merits. If §701(a)(2) curtails jurisdic‐
tion,  then  courts  must  decide  in  every  case  under  the  APA 
whether  some  statute  or  doctrine  provides  the  agency  with 
discretion.  The  court  would  have  to  raise  the  issue  on  its 
own, comb the statute books for grants of discretion, and so 
on, even if  the agency never contended that its action came 
within  §701(a)(2).  Congress  could  require  this,  but  the  lan‐
guage  of  §701(a)(2)  does  not  foreclose  the  possibility  of 
waiver or forfeiture. We do not see  a  reason  to  depart  from 
Vahora’s conclusion that the extent of agency discretion con‐
cerns the merits, not jurisdiction—unless a particular statute 
designates the subject as jurisdictional. 
4                                                         No. 16‐2852 

    The  distinction  between jurisdiction  and  the merits mat‐
ters  here  not  only  because  the  district  court  (wrongly)  con‐
cluded  that  it  lacks  jurisdiction  but  also  because  the  FDIC 
has  bypassed  two  other  procedural  reasons  why  it  might 
prevail. First, APA review normally is limited to final agency 
actions. See, e.g., FTC v. Standard Oil Co. of California, 449 U.S. 
232 (1980). Assignment of a CAMELS rating does not appear 
to be a final decision. It might be the basis of an administra‐
tive order directing a bank to change certain practices or de‐
sist from others, see 12 U.S.C. §1818(b), (c), (d), but the FDIC 
has not issued such an order to the Bank. The CAMELS rat‐
ing affects how much a bank must pay for deposit insurance, 
but  the  Bank  has  not  asked  the  court  to  order  the  FDIC  to 
lower its rates. Second, the Bank failed to take advantage of 
the opportunity to have the FDIC’s Supervision Appeals Re‐
view Committee review the rating. See 77 Fed. Reg. 17055–2 
(Mar. 23, 2012). 
    As we understand the law, however, the absence  of a fi‐
nal  decision  would  be  just  another  reason  to  dismiss  the 
suit—provided  that  there  is  a  live  controversy  between  the 
Bank and the FDIC. The effect of CAMELS ratings on insur‐
ance premiums creates a  concrete stake that makes the cur‐
rent dispute justiciable. Cf. Sackett v. EPA, 566 U.S. 120 (2012) 
(dispute about classification of property as a wetland is justi‐
ciable even though additional steps may be required before a 
final  remedy).  The  possibility  of  pre‐enforcement  review 
under  decisions  such  as  Sackett  and  Association  of  Data  Pro‐
cessing Service Organizations, Inc. v. Camp, 397 U.S. 150 (1970), 
shows  that  a  litigant‐specific  final  decision  is  not  a  jurisdic‐
tional requirement. That the Bank may have sought judicial 
review  prematurely  therefore  does  not  require  a  court  to 
No. 16‐2852                                                           5 

dismiss the suit when the agency has acquiesced in immedi‐
ate review. 
    Apart  from  its  jurisdictional  argument,  the  FDIC  main‐
tains that the CAMELS rating is unreviewable because it has 
discretion to set appropriate levels of capital. It relies partic‐
ularly  on  12  U.S.C.  §3907(a)(2):  “Each  appropriate  Federal 
banking  agency  shall  have  the  authority  to  establish  such 
minimum level of capital for a banking institution as the ap‐
propriate Federal banking agency, in its discretion, deems to 
be necessary or appropriate in light of the particular circum‐
stances of the banking institution.” We shall assume that the 
agency’s  discretion  is  so  unconfined  that  the  law  commits 
the  subject  to  administrative  discretion  under  §701(a)(2).  So 
Frontier  State  Bank  v.  FDIC,  702  F.3d  588,  593–97  (10th  Cir. 
2012), holds, and the Bank does not ask us to disagree. 
     Instead  the  Bank  reminds  us  that  CAMELS  stands  for 
“capital,  asset  quality,  management,  earnings,  liquidity,  and 
sensitivity”.  Each  of  the  six  factors  is  rated  separately  on  a 
scale of 1 to 5, and the rating as a whole aggregates those six 
factors. The FDIC’s statement of policy, see 62 Fed. Reg. 752 
(Jan. 6, 1997), explains the process. Suppose the FDIC’s team 
of  examiners  were  to  conclude  that  the  Bank  had  adequate 
capital  deserving  a  rating  of  1  but  that  other  components 
were  unfavorable,  leading  to  an  overall  rating  of  4.  The  ex‐
aminers may be right or wrong about those other issues, but 
a district court could ask whether the FDIC’s final rating was 
arbitrary,  or  supported  by  substantial  evidence,  without 
making  any  inroad  on  the  agency’s  discretion  to  evaluate  a 
bank’s capital adequacy. 
   That’s what happened in Frontier State Bank, which in the 
course of reviewing a cease‐and‐desist order reviewed man‐
6                                                         No. 16‐2852 

agement,  liquidity,  and  interest‐rate‐sensitivity  issues  while 
concluding  that  capital  adequacy  is  unreviewable.  702  F.3d 
at 597–604. The sort of issues reviewed in Frontier State Bank 
affect  CAMELS  ratings.  If  those  subjects  could  be  reviewed 
there,  notwithstanding  the  Tenth  Circuit’s  conclusion  that 
capital adequacy is within the FDIC’s discretion, they can be 
reviewed in this litigation as well. 
    Indeed, it would be possible for a court to review the cap‐
ital  rating  itself  without  transgressing  §3907(a)(2).  Suppose 
the FDIC were to decide that Builders Bank needs $5 million 
in net capital in order to operate safely but has only $4 mil‐
lion. Section 3907(a)(2) puts the $5 million floor beyond judi‐
cial  questioning.  But  the  statute  does  not  insulate  the  agen‐
cy’s  math.  If  the  Bank  were  to  contend  that  the  examiners 
found  that  it  fell  short  of  $5  million  because  they  had  mis‐
takenly  treated  a  $1  million  asset  as  a  $1  million  liability, 
turning  $6  million  of  net  capital  into  $4  million  by  error,  a 
court  would  not  impinge  on  the  statutory  discretion  by  in‐
sisting that assets go in one column of the balance sheet and 
liabilities in the other. Putting assets in the liability column is 
not part of a bank examiner’s remit. 
    Builders  Bank  insists  that  it  takes  the  FDIC’s  capital  re‐
quirements as given and seeks to challenge only its applica‐
tion  of  the  “asset  quality,  management,  earnings,  liquidity, 
and sensitivity” factors. The FDIC maintains that the Bank is 
just  trying  to  disguise  a  challenge  to  a  capital  decision  pro‐
tected by §3907(a)(2). The district judge did not decide which 
side is right about this, and the papers filed in this court do 
not enable us to do so reliably. The district court should take 
up this topic on remand. All we hold today is that the pres‐
ence of capital as one of six components in a CAMELS rating 
No. 16‐2852                                                     7 

does not necessarily mean that the rating as a whole is com‐
mitted to agency discretion for the purpose of §701(a)(2). We 
do  not  decide  whether  one  or  more  components  of  a 
CAMELS  rating  other  than  capital  may  be  committed  to 
agency discretion; the parties have not briefed that question. 
   The  judgment  is  vacated,  and  the  case  is  remanded  for 
proceedings consistent with this decision.